218 F.2d 604
SCINDIA STEAM NAVIGATION COMPANY, Limited, Libellant,v.STANDARD OIL COMPANY (N. J.), Respondent.
No. 78.
Docket 23180.
United States Court of Appeals, Second Circuit.
Argued January 4, 1955.
Decided January 27, 1955.

On appeal by both parties from two decrees in the admiralty of the District Court for the Southern District of New York (John F. X. McGohey, J., presiding), holding the vessels of both parties at fault for a collision in a fog in the Ambrose Channel.
Herbert P. Reid, New York City, for Scindia Steam Navigation Co., Ltd.
Raymond T. Greene, New York City, Kirlin Campbell & Keating, New York City, Ira A. Campbell and Stephen J. Buckley, New York City, of counsel, for Standard Oil Co. (N. J.) and The Marine Leader.
Before L. HAND and SWAN, Circuit Judges, and DIMOCK, District Judge.
PER CURIAM.


1
The decrees are affirmed on the opinion below, 121 F.Supp. 816, except that the court wishes it to be understood that it expresses no opinion as to whether the Scindia Steam Navigation Company, whose ship was anchored, may base its recovery, not only upon the speed of the Marine Leader but also upon that ship's violation of the Narrow Channel Rule, § 210, Title 33 U.S.C.A.